Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-11, 13, 15-17 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Longbottom US 3,504,389.  Longbottom discloses a bridge comprising:
One or more parallel, longitudinal girders (1) comprising a plurality of modular girder 
segments (2).  See Figs. 1, 2; Col. 2, lns. 9-19.
1st and 2nd supports (3) supporting opposing ends of said one or more girders.
Wherein an entire length of the girders, between said 1st and 2nd ends is self
supported.  The girders being configured to support and transfer weight of a load to the 1st and 2nd supports.  Col. 1, lns. 14-62.


With respect to claims 2-8, 15, 17 Longbottom discloses at least 3 girder segments connected end to end between 1st and 2nd supports (3).  Wherein each girder comprises 1st and 2nd hinge assemblies (12, 13), upper shoulder elements (8, 9) disposed at an upper end of each girder segment and at least one mounting plate (7) configured to affix to a mounting plate of an adjacent girder segment.  Wherein a ramp element (4) is disposed at each end of the bridge.  See Figs, 1-5; Col. 2, ln. 16-Col. 3, ln. 16.

With respect to claims 9, 10 Longbottom discloses the at least two girders (1) are disposed parallel and adjacent to one another such that when the at least two girders (1) are connected to the end supports (3) the partly assembled bridge is sufficiently rigid to enable it to bridge, for example, a river.  Col. 3, lns. 15-32.

With respect to claims 11, 13 Longbottom discloses the girders comprise box beams having top and bottom surfaces, side plates and end plates.  The side plates including a plurality of inserts (23) supported in the space between adjacent girder sections.  See Fig. 3, Col. 2, lns. 66-Col. 3, ln. 10.

With respect to claims 16, 18 Longbottom discloses a bridge comprising:
The girder assembly of claim 1, including the supports (3, 31) mounted on the ground on each side of an expanse, such as a river. Wherein the bridge is configured for light and heavy duty uses. Wherein for heavier loads a two-story bridge can be constructed.  It is inherent “heavier loads” refers to cargo and semi-trucks.  Col. 3, lns. 33-47.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom US 3,504,389 as applied to claim 2 above, and further in view of Homsi US 2009/0282625.  Longbottom discloses a method of erecting a modular bridge for light and heavy duty uses crossing short and long spans such as river embankments.  But does not disclose supporting the bridge on piers and headstocks/pier caps.  However, Homsi teaches a gantry type mobile bridge supported on a plurality of spaced pier structures (92, 94).  See Figs. 1-10; [0045-56].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support the movable bridge of Longbottom on pier caps as taught by Homsi in order to facilitate sequential construction.

6. 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom US 3,504,389 as applied to claim 9 above, and further in view of Sivachenko et al. US 7,069,614.  Longbottom discloses a modular bridge for light and heavy duty uses crossing short and long spans such as river embankments.  Wherein the girders (1) are made up of a plurality of serially connected box girder segments (2). But does not disclose internal reinforcements for the girders.  However, Sivachenko et al. teaches it is known to provide internal supports, such as diaphragms (19) that can be used to close the ends of open cell box girders.  Fig. 3, Col. 6, lns. 40-Col. 7, ln. 50.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the box beam girders of Longbottom with internal supports, as taught by Sivachenko et al. in order to support heavy cargo loads.

Allowable Subject Matter
7. 	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/25/2022